OFFICE                      OF THE AlTORNEY GENERAL                                                          OF TEXAE
                                                     AUWIN




                                                                                       :?Iether




                                                                                                                           d6rcd your reputet
                                                                                                                           r nf January 23, lil4:,
                                                                                                                           clc 7331, Retlard
                                                                                                                                tax ooileotlorr*
                                                                                                                          rEOn*a Annotatad Civil
                                                                                                                          rce, Acta 1939, 4etb
toginlature.

                                                                                                   0 rarlous                     yrotlrlorie                    of




                                 faot that Artlolr     7531, in pro-
                                 I@ per cctat co~lsslon      03 delin-
                                   tarra also rtiarr to t!:t     porior-
                                 AiMisHor-oolloetor*s     6utIas where
                                la othorwlro provided,      and tb
                                8 reierred   to oannot be percorml
                                 3C laoh year, we aheli ark shat
              you advise thls ‘~tprtstnt     whether or not thr Tar-
              ksmssor-oollootor     will be &Itltled    to the fire par
              oatit oozmlre103 rcforrtd    t+ in Art1018 7331 on de-
              linquent r4al rrtats     tax08 oollrotcd   fror;. tkc 1939
              tax roll during the period nbruarp        1 t5 Juno 30.*




I”U”*r.-,^”    .-   _^   -_   --.._   -   ..--   .-   .   -_-.__.._.   -.   __....__   ~...~._..   .----   ..___.._.._.      -   __.._..__.._-..   __   _.___    ._..__.   -
Ball. coo.       i?. Shoppar&, Fa~o t




                 Jortloa (b), Artlolo 7336,        Varnon*r Annotated: Cl111
jtatutoa,        mods la part as tollowrr

                 *All   poll    tax.8 and all a4 valor02 taxas, un-
          lera   one-half      (4) tboreo? her@ boon paid on or be-
          toor0 r90t(Pber thlrtioth      a.s hcreinabora     proti505,
          shall beooze drllawant  If not paid prior to rrbru-
          lry first or the year next r:~ooaodl~ thr yo*r for
          uhloh the rotura of the asa~aeneat rolla ot the aounty
          are ado to the Comptrollor of Fubllo Aoooutm...*
                 hOtlOll (et), Artlola      7356, In part,     prorl5eot
                 ‘Tha huaaemor and Collsator         of Taxes ahall,    88
          of tht ?irst    day oi July of saoh year ior which any
          3tata,   oounty an4 dlstrlot.     taxes ?oz tho ~recrdlae
          year rezaln unpaid, rake up a list             of the land3 ar.d
          lots and/or property on whloh an7 taxts for such pee-
          ceding par are dsllnguont,         ahar($ng lgalnut t’.a
          sama all unpaid    taxes aaaeased      agnlnet     the o-aner
          t?rmoot on the rolls    of said year.

                 Winaltlas,    lntnrcrt      axl ooata accrued agalnot
          my land, lots and/or proparty need not be estrred by
          the kaseasor and Collector          of Taxc~ on :a15 list,        but
          in laoh ar.5 srery Instance all amh peerltlrs,                 Incer-
          eat an4 ooatd d:is:l bo an5 rczafa            a statutory    clJrge
          with the ~a.w force azd ef:act            ca if entera      on said
          lf3tr   and the kaeasor        arid Colleotor    OS Taxes ahall
          caloulata   and etarrje all auaki Frnaltlta,          ictarrat
          and ooata 03 all dtll3qmEt            tax  statenents    or dalln-
          qutot   tax rsctlpts      Issued by hlz.
                l9ai5 1Iet shall br.xctdo in trtplioate      an5 pm-
          sentad to the Coavrlarloners~ Court r0r exralnatlol
          and oorreotlon,    and afttr befry  so exarrIaa5 aad
          oorreotad said list in trlplloatc      3kall ba approve5
          by aal5 Court. Coe oop~ thrraof       s?all be fllcd   rlth
          tht County Clerk or Auditor, one copy retained        and
          filed   by the Assarsor so5 Collector     of Tares, and one
          oopy forwarded to ~the Comptrollrr     with the l,anual
          nattlenent   report of the Assoasor aid Coiitotor      Of
          Taxe8...*
               Artlole   7331, Yernoa*s       Anzotatb5     Cirll   :3tatute3,    in
aa   rm     aa material,   providea:
            . . . . Tar   t!!e       0t 4elLa:Ue7t
                                 Ool?.OOtlOn          *Axe; on
     real   brthte    mrd fcr
                           ~rrtormlnq all dutlee relating
     to suoh tares lot u~lb?l no ottmr eospe~atloa        is
     othrnina  proylded,   the bax colleetm    &rll    reoelve
     tire par oe?.t nf nil deli3queat    taxer eclleotad     by
     h&a.*
          trtlole   9331, oontalnlns    the l
                                            boye-wokea,: provirion,
is aa loendlornt oi 3eotlon    e of thb 1933 Aot, Thlrd~.~CallrO ;es-
alon  S8th Legirleture,     Chapter 81, eoontalnln  the fOllouln~
por~rloo~ relative to t!m five par omt 000~ &a~r%orr     in qneotlon~
            * . . . Toorin3uing aotloea to thxpayern, turnlshiag
     ccplaa to the county, district            or 6elWpaocrrt tax attor-
     38~3, laming utatasenta in ro+Vwd to partloulnr                 tracts
     OS land rowire         b7 tlda Act, preparlw       end lseuin&
     O6liOelletlOCG3, caloulating       lizi ~rsprlng    md ored$tlnf
     roacptlans,       patla~,   Cocptiollor'u     reGe%ptlon nwiiberr
     oil the dcllnquent      rcoord, malllng oortirloateo         of .re-
     aezztioz~ -w taxpayers attcr ej?$mvsl by the Corqkwller,
     the t&C OCueOtOS, 8btil rOtx?iTU riY0 j?tr 06Pt Of 811
     dellrifpJent tares 00u00t5a        by hi-,, *ioh,     tcgc?.bor wit?.
     the tire omts per line eom~enratlon for eonq&lLag the
     GOliQqutct TeOCr& h8 UbOYti FrOyi4ed dhall.be             accVur,~sd
     for a3 tees Of OfXO6, and S!xill riot be rstalm4                by
     a::~> tax 0oZleotora       so as tc lr.crea3e mrimz         co-q~enso-
     tion RIOTallotmd b: la.7 for suck rupeotire              o??i~e.~
            3ftectlvs     nlon~ with t2t forcgolq   provlaioas,     the
JEth I,eglsleture     durlntr: the thoond Celled Sesslo~,   onaoteb
Cba;tor  13 ahioh provide6 that tba tax oolleotor         5TyU, on
tto 31rt da7 of t;oroh or eao3 pew ror rhloh tbn jtate           an4
oount7 text3 for the preoedlc: year resale unpaid, take up
l list  ot tt?e lrr?Os an4 lots 09 e'hlo~ thb taxesfor such pre-
eedlng years ars 4cllnSvsnt.         ’21s list wao to be :lade in trl-
pmbte    ah     0~8 Wp7 fCS~WITdtd     .tO t%O COZ~tSOmS biOng With
the tax colleotor't      annual sottlezzent   rtrorts.
             It ~$11 be rooted that tFe princip1    dutlas pcvlded
la t:?e 1923 Aot of tl-extt! Lsgialsturo     a23 ror u5loh t!le55
ooiz.ladloii *as allowed,   am14 only be ~ertorzed altar tha
delingumt     raaord is oaqlleb   by tha tax oolleotor    81 roqolrea
(See Arb. 93W, Acts 1983, 2nd C. 3., Ch. 19) to br approve4
by the oozzlrslo~ers*     oourt, on4 a dupllcatc.  cf rtloh  *haa been
fllab   in tke offloe  of the Comptroller   mul r~loh has ar aqg be
q&~o~eU by the Congtroller.m
         Thm ebove-nantfqted  provlsloa6  of tbr Aato of 19t3,
S&h Legislature are to be fouz4 lnoorporeted    in the Revlee
Son. 000. I?. Shc,?pmd, D&c 4



Qlril.   Statute8   of Tcsar,   1085, a3   Artlolcs   7381, 7388, 7331
*ad 733g.     Although the ccvcrcl        dutlcc provided to be perform-
04 by the tax oollcctor         nrc now found In Artlolc 7324, Vcraoagc
Annotstcd    Citil    Jtatutcr    It is ctl4cnt   thct t!s charaotcr
of (lutlcc for 8arJIag thfc conpancatIoa of flrc per ocnt for
the colbctIoa        of dclln~ucnt taxca rrU not ohangad rIth the
cr.cadmcat 05 Article       7351 by the Olrt Lcgiclaturc,        4th Called
SCCG~O~,   ~hu0ia      44     miele    no* in 0ri00t    0dtc    0u0h duti00
but prorl4cc that tho fire per ocnt e.owaLrlon rho11 be allo-
*tar parfonlmg cl1 butlcs rclatiag to such taxesfor vhlch no
ocapcnrction       1s othcraibc   ~rur14cd.”     Which prorirlon    dircotlp
reicrc   to cuoh rtatutory       4utIca found llscuhcrc,       brine tho
cazae aa iorzcrly      lnola4~4 13 the 1923 Aotc, Art. 7331, R.C.S.,
192s.
           Svoh a question a6 prosonto in your rcqucst oould
not arise dw1n.q the period peoodln~      the psacnt    aaondzacat
o? Irtiolc  7336 by the 44th Lcgirlcturc,    J‘cnato Bill 402, by
reason of luoh peoedlw     llrsnd.wnt to raid Artlolc,    Aotc o?
1994, 43rtl LcgiJature,   4th Called cleca~on, Chrpttir IO, aon-
tcInIag the prorlrlon   whioh plaars the dcllnquont    date oLohur-
rglt tare8 uopald , July flrct   of the cuoccr4ing   year.       .
proviclon of t!ze .4ots of 1934, rcadc so follows?
                  *AU ad valorwi on-i poll taxoc s!zzll bcccnc 4c-
         lIr.quczt   I? not paid by Duly ?:rst      of the year wxt
         rvoaccdIn;;    the   year iur *hioh the return of the c59055-
         acat rolls     of the county arc aa       to the Cosiptroller
         or Fubllo Aooounts.        All delinquent    taxes shall bear
         latcro3t    at   she ret0 of six pr cent (65) per annuQ
         Fran t&c 4~39 c? tkc$r dtllnquenoy.~
              As a~pcrsnt fror tho whole purpocc sc4 plan of the
Lc&2clature,     6ri4C!Wl4     by the Aot of 1923, SE%h LcgIclaturc,
Chapters 13 and 21, the parforaaacc          of tho d?ctlcs of the tax
oollcotor     a3 relate     to the ?i$, began with  kl3 wowing      c
lls’t o? tha lend8 a36 lots OP which the taxes for suoh yrcord-
Ing year3 arc delifqued,          ob3relng a&ast     the sax all taxas
and pcnaltlce      asjesicC    a~almt. the owner tt&rco? on the 3lct
dny of broh      of each year for which the 3tstc on4 eouoty taxcc,
for the prcoc4Ia(; ycarc, rczalneb unpaI4.           ~Inoc nom of the
dutlcr    for which the five per ocat oompensatIon         wac a1larC4
rclatad     to any taxes oollcotcd      prior to the eaklng up of thi5
list,   uwi think the Lcglclaturo       ha6 In tin4 cuoh 4clInqucnt    tax00
LB ~0~14 rppoar thcrerroa.           Suoh a oonctruotlon,   wo arc In?orfml,
wee given to the Acts and 5ubrcQucnt ‘mcntU!mnt~ by the COmptrOl-
lcr*c dcpartacnt.          A stu4y of a11 prior amm4ac~tc to tic 0tatuteJ
.   l




        non. 080. !!. Sbcmud,               iagc   3


        untloncd   heroin 40 aot dfrolocs my Intent by th~.~LcgIrlaturc
        to (Slow thin ?Iro per ocnt oo!apcnsatlon siercly ?Or the
        colloctIng  o? 6cllnqucot taxcb.
                    ?ic 60 not flad lopor     upoa t!w tax oollactor    acd
        Incorporated in Senate Bill Ho. 408, say ad4ItIoncrl dutlec
        v!dch mold rclato dIrootly      to the prorlsloac    oontcI~c4 ln
        Art1818 1S31 Vor &w?orrIns        Ul dutloa relating      to cuoh
        taxes for whlch a0 ce!6pcnu:lon      I; othmrlcc    prOrI48d,* otter
        than thocc Iaoldcnt to tbr regular      pcriormaaoe   of the detlcr  or
        the tax lrrccrar-oollootar     in the collcotlon    of all taxes, in-
        clu41    thocc Ulwcd      to bcoomc bellnqucnt an4 pal4 prior to
        Jtit f7r 8%
                     You arc rscpcctlWly       adrIae4, thcrc?orc,     that It lo
        the oplalon ol this departsent         that In oaaea under the prorl-
        8:oso of Art1010 7536, Ycmoa*a Annotated Clrll             Jtatutea,   Jco-
        tlo:; (b), rlwrc one hal? of the :axcs arc not paid during ttic
        math    or  October a24 xovezbcr oi the yrwlous         year, the tax
        asrccscr-oolleotor      Ic not csthorlzc6     to retain or bo Ulcrc4       a
        rive pr oont oo~l~sloa         fbpe0iriad   la Article  7331 on 4clIa-
        Cucnt real cctato     taxes   paI rrlor to 3ity tlrct.         The torn
        *dc~Inqttont tax@@* as meant in Artiale 7331 ro1at.c:~ to thocc
        dcllnqucnt     taxoc api;earinC: upon t5.r 113t    ao pro+1404 In 3cotlon
        (0) in saJd Article      7336, required +A be rndc by the tax
        a5sccsor-0oUcotor.


                       Tructlng          tkc ebovo armwrc   YCAI~l,?rul~,      we arc

                                                            Your0   Tarp    truly




                             AP~ROVES~       27,   1g40




                             J,TTORNEYGENZRRAi